COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        Jose Fransisco Mendoza-Navarro v. The State of Texas

Appellate case number:      01-18-00706-CR

Trial court case number: 1542074

Trial court:                176th District Court of Harris County


        Appellant’s appointed counsel, David L. Garza, has filed a motion to withdraw and the
accompanying brief required by Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Purporting
to act as appellant’s counsel, retained attorney Peyton Z. Peeples has filed “Appellant’s Response to
Anders Brief.” Thus, there are two attorneys who have made appearances in this matter claiming to
represent appellant.
        The Court orders Peeples to either file a motion to substitute as counsel, see TEX. R. APP. P. 6,
or present this court with authority permitting a retained attorney to file a response to an Anders brief.
The motion or response are due within 10 days of the date of this order.
        It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ___January 30, 2020___